Statement of Reason for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The art of record neither teaches nor fairly suggests the controller and system of independent claims 1 and 14, respectively, including the following combination of limitations defining the main invention/embodiment:
1. 	A controller for a memory device, the controller comprising: a host interface configured to communicate with a host device; processing circuitry configured to: 
receive, from the host interface, a request to read data from 
storage, the request including both a logical address for 
the data and a physical address for the data in the 
storage; 
retrieve a verification component that corresponds to the 
physical address taken from the request; 
verify that the physical address is correct based on the 
request and the verification component; and 
preform the read for the request without consulting a logical-to- physical mapping held by the controller based on verifying that the physical address is correct.

Independent claim 14 is similar in scope to the embodiment of claim 1 and is allowed accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Claims 1-23 are allowable over the prior art of record.

Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/Primary Examiner, Art Unit 2139